Matter of Tiffany C-W. (Faith W.) (2015 NY Slip Op 01531)





Matter of Tiffany C-W. (Faith W.)


2015 NY Slip Op 01531


Decided on February 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 19, 2015

Tom, J.P., Saxe, Manzanet-Daniels, Gische, Clark, JJ.


14271 14270

[*1] In re Marissa Tiffany C-W., A Dependent Child Under Eighteen Years of Age, etc.,
andFaith W., et al., Respondents-Appellants, The Children's Aid Society, Petitioner-Respondent.


Carol Kahn, New York, for Faith W., appellant.
Neil D. Futerfas, White Plains, for Gilbert C., appellant.
Rosin Steinhagen Mendel, New York (Douglas H. Reiniger of counsel), for respondent.
Andrew J. Baer, New York, attorney for the child.

Order of disposition, Family Court, Bronx County (Monica Drinane, J.), entered on or about January 28, 2014, which, upon a fact-finding of permanent neglect, terminated respondents' parental rights to the subject child and transferred custody and guardianship of the child to petitioner and the Commissioner of the Administration for Children's Services for the purpose of adoption, unanimously affirmed, without costs. Appeal from fact-finding order, same court and Judge, entered on or about November 22, 2013, unanimously dismissed, without costs, as subsumed in the appeal from the order of disposition.
The findings that respondents permanently neglected the child are supported by clear and convincing evidence (see Social Services Law § 384-b[7][a]; Matter of Sheila G., 61 NY2d 368, 373 [1984]). The evidence shows that the agency made diligent efforts to strengthen the parents' relationship with the child by, among other things, scheduling regular visitation and referring them for therapy to address the conditions that led to the child's removal (see Social Services Law § 384-b[7][f]; Matter of Star Leslie W., 63 NY2d 136, 142 [1984]; Matter of Gina Rachel L., 44 AD3d 367 [1st Dept 2007]). However, respondents were uncooperative. The father was verbally abusive during visitation, and the mother failed to engage with the child. Both parents continued to deny the conditions that led to the child's removal, and failed to gain insight into the reasons for the child's placement into foster care (see Matter of Dina Loraine P. [Ana C.], 107 AD3d 634 [1st Dept 2013]).
The finding that termination of respondents' parental rights is in the child's best interests is supported by a preponderance of the evidence, which shows that the child was placed into foster care within 10 days of her birth, neglect findings having been made against respondents [*2]based on the physical and sexual abuse of the child's two older siblings, and has remained with the same foster family since then. The child, who has special needs, is well cared for by the foster parents and is thriving in the stable and loving home they have provided (see Matter of Ibrahim B., 57 AD3d 382 [1st Dept 2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 19, 2015
CLERK